Citation Nr: 1736373	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for anemia.

4.  Entitlement to rating in excess of 30 percent for total robotic laproscopic hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1992 to June 1996 and in the U.S. Naval Reserve from May 2012 to October 2013.  She had additional periods of (as of yet) unverified service, to include numerous periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before the Board in November 2016; however, she withdrew her hearing request in November 2016.  See Veterans Appeals Control and Locator System (VACOLS).

The issue of entitlement to service connection for right carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service connection for right carpal tunnel syndrome.

2.  Evidence received after the final April 1998 rating decision regarding the claim of service connection for right carpal tunnel syndrome was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a statement received in May 2014, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew her appeal with respect to the issues of entitlement to a higher initial rating for anemia and an increased rating for total robotic laproscopic hysterectomy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously denied claim of service connection for right carpal tunnel syndrome.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to a higher initial rating for anemia and an increased rating for total robotic laproscopic hysterectomy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).  Regarding the claim to reopen, that portion of the claim is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issues is rendered moot by this fully favorable decision.  Regarding the increased rating issues, the Veteran has withdrawn these issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary.  Id.  




Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 .  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 
To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

An April 1998 rating decision denied service connection for right carpal tunnel syndrome.  The RO essentially concluded that the evidence did not show a diagnosis of right carpal tunnel syndrome in service or following discharge.  The Veteran did not appeal nor did she submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156 (b).  The decision was thus final.  See 38 U.S.C.A. § 7105.

Evidence of record at the time of the April 1998 rating decision includes the Veteran's service treatment records (STRs) dated from 1992 to 1996, a January 1998 VA examination report and VA medical records dated from 1997 1998, and the Veteran's statements.  The STRs, post-service medical records and VA examination report were negative for any treatment or diagnosis related to carpal tunnel syndrome.  

Evidence received since the April 1998 rating decision includes a November 2010 nerve conduction velocity test (NCV) and electromyography (EMG) report from the Veteran's private physician which notes a diagnosis of right carpal tunnel syndrome.  Also of record are the Veteran's statements dated from 2010 to 2013, including a March 2012 Notice of Disagreement, stating that her right carpal tunnel symptoms began in service, but she never received treatment until after service. 

The Board finds that new and material evidence has been presented.  The evidence, including a private medical report and the Veteran's lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of right carpal tunnel syndrome.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including a medical opinion, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The claim for service connection for right carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

Increased Rating Issues

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received in May 2014, the Veteran withdrew her appeal with respect to the issues of entitlement to a higher initial rating for anemia and an increased rating for total robotic laproscopic hysterectomy.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw her appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

New and material evidence having been received, the appeal to reopen service connection for right carpal tunnel syndrome is granted and the claim is reopened.

The appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for anemia is dismissed.

The appeal with respect to the issue of entitlement to rating in excess of 30 percent for total robotic laparoscopic hysterectomy is dismissed.


REMAND

With respect to the remaining service connection claim, the available personnel records show that the Veteran has additional active duty service that has not been verified.  Specifically, her DD Form 214s show an additional three months and five days of active duty between June 1996 and May 2012 that has not been verified.  
Moreover, the record shows additional reserve duty as recent as 2016.  

Notably, generally, service connection may be granted for disability due to disease or injury during periods of active duty for training (ACDUTRA) or injury during inactive duty training (INACDUTRA) (but not for disability incurred or aggravated during reserve status not while on ACDUTRA or INACDUTRA).

On remand, the AOJ should contact the appropriate service department and verify all periods of the Veteran's service, including all specific periods of active duty, INACDUTRA and ACDUTRA.  Any outstanding service treatment records (STRs) from these periods should be obtained.

In addition, while the Veteran underwent a VA examination in 2011, the opinion is incomplete without verification of the Veteran's service dates.  Moreover, because the Veteran had at least one additional period of active duty after this examination (from May 2012 to October 2013), an opinion that speaks to aggravation is also needed to properly adjudicate this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, to include the Veteran's Reserve Unit, to obtain any outstanding service treatment records and to verify the specific dates of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.  If necessary, the Veteran should be requested to provide any assistance. All verified dates of service and all responses received should be documented.  

2.  Refer the Veteran's claims file to the examiner who provided the February 2011 VA opinion concerning right carpal tunnel syndrome.  A complete copy of this remand, must be made available to, and reviewed by, the examiner.  Provide the examiner with the Veteran's verified dates of active duty, ACDUTRA and INACDUTRA.  The examiner is asked to provide answers to the following questions: 

a)  Determine whether is it at least as likely as not (50 percent probability or higher) that any right carpal tunnel syndrome had its onset in service or is otherwise related thereto (considering all periods of active duty service, verified ACDUTRA and INACDUTRA).  Please explain why or why not.

b)  If not, determine whether it is at least as likely as not (50 percent probability or higher) that any right carpal tunnel syndrome was aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of service (considering all periods of active duty service, verified ACDUTRA and INACDUTRA).  Please explain why or why not.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

(If the February 2011 VA examiner is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinions requested above.)

3.  Ensure compliance with the directives of this remand.  The AOJ must implement corrective procedures in response to any deficiencies.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


